                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION


SHIRELY ANN SCOTT                                                                       PLAINTIFF

                                                                            NO. 4:20CV00042-JMV

ANDREW SAUL,
Commissioner of Social Security                                                       DEFENDANT



                                   MEMORANDUM OPINION

       This cause is before the Court on the Plaintiff’s complaint pursuant to 42 U.S.C. § 405(g)

for judicial review of an unfavorable final decision of the Commissioner of the Social Security

Administration regarding applications for a period of disability and disability insurance benefits

(“DIB”) and supplemental security income (“SSI”). The parties have consented to entry of final

judgment by the United States Magistrate Judge under the provisions of 28 U.S.C. § 636(c), with

any appeal to the Court of Appeals for the Fifth Circuit. The Court, having reviewed the record,

the administrative transcript, the briefs of the parties, and the applicable law, is of the opinion the

Commissioner’s decision should be affirmed.

                               I. ISSUES BEFORE THE COURT

       On appeal, Plaintiff raises the following issues: (1) whether the ALJ properly found State

Agency Medical Consultant William Hand, M.D.’s opinion persuasive; (2) whether the ALJ

properly declined to order a consultative examination(s) and failed to adequately develop the

record; and (3) whether the ALJ erred by failing to incorporate the claimant’s need for time “off

task” or need to be away from the workstation in the RFC. See Plaintiff’s Brief in Support of

Social Security Benefits and on Appeal from the SSA Appeals Council (“Pl.’s Br.”) at pp. 3-13.
                 II. ADMINISTRATIVE/PROCEDURAL BACKGROUND

       On July 5, 2017, Plaintiff filed applications for disability insurance benefits and

supplemental security income benefits under Titles II and XVI, respectively, of the Social

Security Act, alleging disability since December 31, 2015, due to pain in her back, neck, hips,

and hands. Tr. 165-172, 193. Plaintiff has at least a high school education and past work as a

babysitter and housekeeper. Tr. 40-41, 194, 211-213. After her claims were denied initially and

on reconsideration, Plaintiff requested a hearing before an Administrative Law Judge (hereinafter

“ALJ”), and the hearing was held on February 14, 2018. Tr. 35, 113. Plaintiff appeared and

testified with the assistance of counsel, and a vocational expert (“VE”), Sandra Bruff, also

appeared and testified. Tr. 35-36, 242.

       The ALJ issued a decision on February 6, 2019, finding that Plaintiff did not meet the

Act’s definition of disability through the date of the decision. Tr. 16-26. The ALJ applied the

Commissioner’s five-step evaluation process in evaluating Plaintiff’s claim. Tr. 19-25; 20 C.F.R.

§§ 404.1520(a)(4), 416.920(a)(4). At step one, the ALJ found that Plaintiff had not engaged in

substantial gainful activity since her alleged onset date. Tr. 19. At step two, the ALJ found the

following impairments severe: arthralgia, lumbago, cervicalgia, myalgia, ulnar nerve entrapment,

COPD, a benign brain tumor removed in 2018, a history of alcohol abuse, and a history of left

shoulder surgery. Tr. 19-20. The ALJ found hypertension, right eye cataract, heart murmur, and

esophagitis were not severe impairments and that Plaintiff’s alleged impairments in vision and

memory were not medically determinable. Tr. 19-20. At step three, the ALJ found that Plaintiff

did not have an impairment or combination of impairments that met or medically equaled a

Listing. Tr. 20-21. Before reaching step four, the ALJ determined Plaintiff retained the residual




                                                 2
functional capacity to perform medium work,1 except she could only frequently reach, handle,

finger, and feel; could only occasionally climb and balance; had to avoid concentrated exposure

to dust, fumes, pulmonary irritants, or poor ventilation; and was limited to simple but not fast-

paced work “such as production work.” Tr. 21-24. At step four, the ALJ found that Plaintiff

could not perform her past relevant work. Tr. 24. Based on the VE’s testimony, the ALJ found at

step five that Plaintiff could perform other medium and unskilled work existing in significant

numbers in the national economy, such as laundry worker, sandwich maker, and dining room

attendant. Tr. 25, 50-51. Accordingly, the ALJ concluded that Plaintiff was not disabled for

purposes of the Act through the date of the decision. Tr. 25-26.

          The Appeals Council denied Plaintiff’s request for review by notice dated January

23, 2020, making the ALJ’s hearing decision the Commissioner’s final administrative

decision. Tr. 6-10. Plaintiff filed her complaint [1] for judicial review of the Commissioner’s

decision with this Court on March 18, 2020.

                                             III. DISCUSSION

           A. Standard of Review and Burden of Proof

           The Court’s review of the Commissioner’s final decision that Plaintiff was not disabled

    is limited to two inquiries: (1) whether substantial evidence supports the Commissioner’s

    decision; and (2) whether the decision comports with relevant legal standards. See 42 U.S.C.

    § 405(g); Greenspan v. Shalala, 38 F.3d 232, 236 (5th Cir. 1994). When substantial evidence

    supports the Commissioner’s findings, they are conclusive and must be affirmed. See 42 U.S.C.

    § 405(g); Richardson v. Perales, 402 U.S. 389, 401 (1971). The Supreme Court recently



1
  Medium work involves occasionally lifting no more than 50 pounds at a time with frequent
lifting and carrying of objects weighing up to 25 pounds. 20 C.F.R. §§ 404.1567(c),
416.967(c).

                                                       3
explained:

      The phrase “substantial evidence” is a “term of art” used throughout
      administrative law to describe how courts are to review agency factfinding.
      Under the substantial-evidence standard, a court looks to an existing
      administrative record and asks whether it contains sufficient evidence to support
      the agency’s factual determinations. And whatever the meaning of “substantial”
      in other contexts, the threshold for such evidentiary sufficiency is not high.
      Substantial evidence . . . is more than a mere scintilla. It means—and means
      only—such relevant evidence as a reasonable mind might accept as adequate to
      support a conclusion.

Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (citations and internal quotations and

brackets omitted).

       Under the substantial evidence standard, “[t]he agency’s findings of fact are conclusive

unless any reasonable adjudicator would be compelled to conclude to the contrary.” Nasrallah

v. Barr, 140 S. Ct. 1683, 1692 (2020) (citations and internal quotations omitted). In applying

the substantial evidence standard, the Court “may not re-weigh the evidence in the record, nor

try the issues de novo, nor substitute [the Court’s] judgment for the [Commissioner’s], even if

the evidence preponderates against the [Commissioner’s] decision.” Bowling v. Shalala, 36

F.3d 431, 434 (5th Cir. 1994). A finding of no substantial evidence is appropriate only if no

credible evidentiary choices or medical findings exist to support the decision. See Johnson v.

Bowen, 864 F.2d 340, 343-44 (5th Cir. 1988).

       The ALJ has the sole responsibility for determining a claimant’s disability status at

the hearing level. See Moore v. Sullivan, 919 F.2d 901, 905 (5th Cir. 1990); 20 C.F.R.

§§ 404.1546(c), 416.946(c). The claimant has the burden of proof at the first four steps of the

sequential evaluation process. See Greenspan, 38 F.3d at 236. At step five, the Commissioner

has the burden to produce “evidence about the existence of work in the national economy.”

See 20 C.F.R. §§ 404.1512(b)(3), 416.912(b)(3). The Commissioner may meet this step five


                                               4
 burden by relying on the Medical-Vocational Guidelines or VE testimony. See 20 C.F.R. §§

 404.1520(g), 416.920(g). Once the Commissioner shows that a claimant’s functional abilities

 and vocational profile would allow performing a significant number of jobs, the burden shifts

 to the claimant to rebut this finding. See Perez v. Barnhart, 415 F.3d 457, 461 (5th Cir.

 2005).

          B. Analyses of the Issues

              1. The ALJ’s assessment of Dr. William Hand’s opinion was not
                 erroneous.

       Plaintiff essentially argues the ALJ erred by finding the state agency medical consultant’s

prior administrative assessment persuasive because the consultant did not have the benefit of

“material evidence” when he formulated his opinion. (TR 23). Plaintiff points out Dr. William

Hand did not have the benefit of records spanning nearly a year following his September 13,

2017, report, wherein he assessed the claimant at the full-range-of-medium exertional level.

According to Plaintiff, the RFC reached by the ALJ is “nearly analogous” to Dr. Hand’s

assessment and is, consequently, not supported by substantial evidence. Plaintiff further argues

that ALJ’s decision is not supported by substantial evidence because of the “conspicuous

absence of credible choices” supporting the ALJ’s RFC. Plaintiff further argues the following

citations to the medical evidence support an RFC that is more restrictive than the RFC assessed

by the ALJ:

       • Aaron Henry Records indicate that they were faxed on October 23, 2017, to
       DDS. It is unclear if Dr. Hand had access to the Aaron Henry records when he
       made his determination as DDS did not have this exhibit until after his
       determination was made on September 13, 2017. (TR 265).
       • October 4, 2017; Assessment: Back pain, chronic, hypertension, muscle spasm.
       (TR 268).
       • January 17, 2018; Assessment: Back pain, chronic, heart murmur, hypertension,
       muscle spasm, cough, smokes cigarettes. (TR 432).


                                                5
       • February 21, 2018; non-focal exam-Possible brain tumor (astrocytoma). (TR
       375). CT of Head: Impression: Mass at the left vertex is most concerning for
       neoplasm. Further evaluation with enhance MRI is recommended. (TR 384).
       • February 22, 2018; Acute Headache-post traumatic and brain tumor. (TR 359).
       • March 21, 2018; Patient presents today for routine check up and medication
       refill. She also states that she is having pain in her lower back and neck. (TR 425).
       • April 16, 2018; C/O of right leg pain and side pain. (TR 421). Assessment: Back
       pain, chronic, chronic pain, heart murmur, and brain tumor. (TR 423).
       • June 7, 2018; Diagnosis: Chest pain, unspecified COPD. (TR 309).
       • August 20, 2018; Assessment by Billy Brown, PA, reduces Plaintiff below
       sedentary capacity and also opines that the Plaintiff will be off task approximately
       25% of the day and absent from work approximately 4 days or more per month as
       a result of her brain tumor with neurological and cognitive impairment. (TR 413-
       416).
       • August 20, 2018; Assessment: Hypertension, Back pain, chronic, brain tumor.
       (TR 419). The patient has a brain tumor all of which could not be removed by
       surgery. She will begin radiation therapy within a month. Because of some
       neurological, and some mild cognitive impairments, she is incapable of
       employment of any kind. (TR 419-420).

See Pl.’s Br. 6. Ultimately, Plaintiff claims that due to her age and vocational profile, had

the ALJ assessed her with a light RFC, a favorable determination would have been

rendered on her behalf.

       The Commissioner responds, in pertinent part, that the ALJ only adopted Dr.

Hand’s assessment to the extent that he assessed the claimant at a range of medium

exertion and that Plaintiff provides no basis for her argument that the RFC is not

supported by substantial evidence. The Court agrees with the Commissioner’s appraisal.

       The applicable regulations provide that the Commissioner will “evaluate the

persuasiveness” of all medical opinions and prior administrative medical findings using the

factors set forth in the regulations: (1) supportability; (2) consistency; (3) relationship with the

claimant, including length of the treatment relationship, frequency of examinations, purpose of

the treatment relationship, extent of the treatment relationship, and examining relationship; (4)

specialization; and (5) other factors, including but not limited to evidence showing a medical



                                                  6
source has familiarity with the other evidence in the claim or an understanding of the agency’s

disability program’s policies and evidentiary requirements. 20 C.F.R. §§ 404.1520c(a), (c)(1)-

(5). However, supportability and consistency are the most important factors. 20 C.F.R. §§

404.1520c(a), 404.1520(b)(2). In this case, the ALJ adequately addressed the consistency and

supportability of Dr. Hand’s findings.

       With respect to the medical opinions in this case, the ALJ provided the following

analyses:




Tr. 24. Based on the foregoing, the ALJ expressly indicated that though he agreed with a

medium RFC, “the medical evidence of record taken as a whole support[ed] greater

limitations than given by the State agency consultant.” A logical interpretation of the ALJ’s

statement is that he found Dr. Hand’s opinion persuasive only to the extent Dr. Hand landed

at a medium exertion level. Accordingly, the ALJ’s express language eviscerates Plaintiff’s

argument and suggests that while Dr. Hand considered only a portion of the record, the ALJ

considered the record as a whole. As a result, the ALJ added postural, manipulative, and

environmental limitations.

       Furthermore, even if the ALJ improperly found Dr. Hand’s opinion persuasive,


                                                7
Plaintiff has made no case that the error was prejudicial. See, e.g., Russo v. Saul, 805 Fed.

App’x 269, 273 (5th Cir. 2020) (unpublished). Certainly, Plaintiff points to medical evidence

added to the file after Dr. Hand’s assessment—records which highlight mainly her subjective

reports of back and neck pain and the discovery and removal of her benign brain tumor.

However, as Defendant points out, Plaintiff fails to show how this evidence either contradicts Dr.

Hand’s RFC formulation or supports a more limited RFC than found by the ALJ.2 Ultimately,

Plaintiff has failed to carry her burden of showing prejudice. Accordingly, the ALJ’s

assessment of Dr. Hand’s findings is not erroneous and, as discussed more fully below, the

RFC determination is supported by substantial evidence in the record.

              2. The ALJ committed no error by refusing to order a consultative
                 examination.

        Next, Plaintiff charges the ALJ committed reversible error because he failed to order

a consultative examination and, consequently, failed to adequately develop the record. The

Court disagrees. As discussed above, even if the ALJ erred, Plaintiff has failed to show she

was prejudiced by the ALJ’s failure to order a consultative examination for the purpose of

determining her “psychological, neurological, and/or physical limitations.”

        The Fifth Circuit describes the duty to fully and fairly develop the administrative record

as requiring that the ALJ reach “an informed decision based on sufficient facts.” Brock v.

Chater, 84 F.3d 726, 728 (5th Cir. 1996). However, this duty does not require a CE at

government expense unless “the record establishes that . . . it is necessary to enable the [ALJ]

to make the disability decision.” Pierre v. Sullivan, 884 F.2d 799, 802 (5th Cir. 1989).



2
 Plaintiff argues there is no RFC assessment by an examining physician that demonstrates she can perform medium
work. However, Plaintiff avoids addressing whether either Dr. Hand’s or the ALJ’s RFC assessment is inconsistent
with the CE exam findings made by Jim Adams, M.D., on August 31, 2017. Indeed, though not apparent, it is
conceivable that Dr. Hand reviewed and incorporated Dr. Adams’ findings into his September 13, 2017, assessment.

                                                       8
Ultimately, “[t]he decision to require [a CE] . . . is within the discretion of the ALJ.” Id.

       In this case, the ALJ gave little credence to P.A. Billy Brown’s (Plaintiff’s treating

healthcare provider) opinion that the claimant was incapable of employment because of

“neurological” and “cognitive deficits” resulting from her brain tumor. As shown above in

the text copied from the ALJ’s decision, the ALJ found P.A. Brown’s assessment was not

consistent with the medical evidence as a whole and not supported by the record. The

Court’s own review of the medical evidence reveals that physical exams performed mainly

by P.A. Brown from November 2017 through June 2018 yielded completely normal

objective findings, despite some complaints of arthralgias and myalgias. Tr. 427-469. And,

even upon discovery of Plaintiff’s brain tumor in February 2018, though she initially

presented to the ER with a laceration to the head caused by a fall, she had no neurological

deficits and normal physical findings. Tr. 368-413. Interestingly, P.A. Brown’s April 16,

2018, note indicates Plaintiff’s “recently diagnosed . . . mass on her brain . . . [was]

believed to have been present for a long period of time.” Tr. 431. Again, physical

examinations predating that April visit yielded largely normal objective findings.

Ultimately, the record as a whole establishes consistently normal neurological,

psychological, and other physical exam findings. And, though during an August 20, 2018,

visit P.A. Brown noted the claimant had a decrease in concentration, was anxious, and had

impaired judgment, his physical exam findings that day included normal neurological

results and intact remote memory among other things. This evidence does not support P.A.

Brown’s conclusion that “[b]ecause of some neurological and some mild cognitive

impairments, she is incapable of employment of any kind.” Tr. 429-30 (emphasis added).

Likewise, P.A. Brown’s medical source assessment of less than sedentary, Tr. 423-426, is



                                                  9
largely unsupported and inconsistent with other medical evidence and does not raise

suspicion of any neurological or cognitive deficits that are inconsistent with the RFC

formulated by the ALJ.

       Based on the foregoing, the ALJ had sufficient evidence from which to formulate the

claimant’s RFC, and Plaintiff has not met her burden of showing the ALJ’s ordering

another consultative exam would have yielded a different RFC determination.

            3. The ALJ properly assessed the claimant’s non-exertional limitations.

       For her final assignment of error, Plaintiff argues the ALJ did not account for her

need to be off task and/or away from the workstation (limitations assessed by P.A. Brown)

in the RFC. For the reasons stated above, this argument is without merit. The ALJ’s RFC

determination adequately includes all the claimant’s limitations found by the ALJ, and

Plaintiff has failed to meet her burden of showing prejudice.

       For the foregoing reasons, it will be this Court’s judgment that the Commissioner’s

decision is affirmed.

        Signed this 2nd day of July, 2021.




                                                    /s/ Jane M. Virden
                                                    U.S. Magistrate Judge




                                              10
